Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 10/3/2022 has been entered. Claim(s) 1-6, 16-29 is/are pending in the application. Examiner is re-opening prosecution based on Applicant’s filing of remarks invoking 102(b)(2)(C)  exception regarding prior art Parulkar. Therefore, Parulkar is no longer prior art based on this invocation and Examiner herein is reopening prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, 19, 20, 21, 23-25, 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “non-network function workload” in the claims is not explicitly or implicitly taught in by Applicant’s original disclosure, therefore it is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “monitor usage of computing capacity of the set of computing hardware by software of the radio-based network and at least one customer workload; and based at least in part on one or more priorities set by the customer, reallocate at least a portion of the computing capacity between the software of the radio-based network and the at least one customer workload” are unclear because it is unknown if the software is receiving the reallocation of resource based on the monitoring or if the customer workload is receiving the reallocation of resources. For the furthering of prosecution it will be taken to mean the reallocation is to the customer workload. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent App Pub 20200195495) in view of Yu (U.S. Patent App Pub 20210144198).

	Regarding claim 1,
Parker teaches a system, comprising: at least one computing device; and instructions executable in the at least one computing device, wherein when executed the instructions cause the at least one computing device to at least: allocate a set of computing hardware for operation of a radio-based network for a customer; (See paragraphs 32-37, Parker teaches allocating a set of resources to a 5g network slice)
monitor usage of computing capacity of the set of computing hardware by software of the radio-based network and at least one customer workload; and (See paragraphs 32-37, Parker teaches tracking resource usage and resource allocation… techniques disclosed herein can be used for 5G network slicing to enable multiple owners, users, and applications to utilize a communication network in compartments (or slice instances) through the transfer of computing and communication resources. In some aspects, blockchain traceability can be used to provide traceability and tracking (e.g., of resource usage and dynamic resource allocation during dynamic slice usage) to meet SLAs associated with services delivered in the 5G communication environment (within a 5G supply chain).)
Parker does not explicitly teach but Yu teaches based at least in part on one or more priorities set by the customer, reallocate at least a portion of the computing capacity between the software of the radio-based network and the at least one customer workload.  (See paragraphs 72-74, 86, 98, 38, Yu teaches reallocated resources to customer workloads with higher priority) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Yu with Parker because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Yu into Parker is that Yu teaches the cross-layer task distribution circuitry takes advantage of heterogeneous computational resources within communication processors, which are used for physical layer signal processing for wireless communications, as additional computational resources to support edge computing tasks from application layers. The compute task distribution should be optimized to minimize communication latency and bandwidth, e.g., minimize signaling between geographically separated components, while efficiently utilizing the distributed computational capabilities., therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0004], Yu)

	Regarding claim 2,
Parker and Yu teach the system of claim 1, 
Yu further teaches wherein reallocating the at least a portion of the computing capacity further comprises: terminating on the computing hardware a first workload corresponding to at least a portion of the software of the radio-based network; and (See paragraphs 68-69, 72, Yu teaches interrupting and stopping resources on a first node)
launching on the computing hardware a second workload corresponding to the at least one customer workload.  (See paragraphs 68-69, 72, 73, Yu teaches interrupting and stopping resources on a first node) See motivation to combine for claim 1.

	Regarding claim 3,
Parker and Yu teach the system of claim 2.
Yu further teaches wherein when executed the instructions further cause the at least one computing device to at least launch the first workload on different computing hardware operated by a cloud service provider.  (See paragraphs 2, 29, 55, 69, Yu teaches offloading workloads) See motivation to combine for claim 1.

	Regarding claim 4,
Parker and Yu teach the system of claim 1.
Yu further teaches wherein reallocating the at least a portion of the computing capacity further comprises: terminating on the computing hardware a first workload corresponding to the at least one customer workload; and (See paragraphs 68-69, 72, Yu teaches interrupting and stopping resources on a first node)
launching on the computing hardware a second workload corresponding to at least a portion of the software of the radio-based network.  (See paragraphs 68-69, 72, 73, Yu teaches interrupting and stopping resources on a first node) See motivation to combine for claim 1.

Claim(s) 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent App Pub 20200195495) in view of Yu (U.S. Patent App Pub 20210144198) in view Tankersley (U.S. Patent App 20190095478).

	Regarding claim 5,
Parker and Yu teach the system of claim 1.
Yu further teaches  wherein when executed the instructions further cause the at least one computing device to at least: determine from the usage that a metric associated with the at least one customer workload meets a threshold; and (See paragraphs 60, 64, 65, Yu teaches meeting a workload threshold)
Parker and Yu do not explicitly teach but Tankersley teaches generate an alert for the customer in response to the metric meeting the threshold.  (See paragraphs 572, 573, 598, Tankersley)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Tankersley with Parker and Yu because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Tankersley into Parker and Yu is that Tankersley teaches The method enables simplifying prioritization of processing entities such that attention can be directed to less reliable entities, thus improving overall system reliability and minimizing downtime or substandard performance. The method enables automatically discovering relationships between entities within an information technology environment and storing the relationships as relationship definitions, therefore making the overall system more robust and efficient. (See paragraphs [0002] , [0070], Tankersley)

	Regarding claim 6,
Parker and Yu teach the system of claim 1, 
Yu further teaches wherein when executed the instructions further cause the at least one computing device to at least: determine from the usage that a metric associated with the software of the radio- based network meets a threshold; and (See paragraphs 60, 64, 65, Yu teaches meeting a workload threshold)
Parker and Yu do not explicitly teach but Tankersley teaches generate an alert for the customer in response to the metric meeting the threshold.(See paragraphs 572, 573, 598, Tankersley)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Tankersley with Parker and Yu because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Tankersley into Parker and Yu is that Tankersley teaches The method enables simplifying prioritization of processing entities such that attention can be directed to less reliable entities, thus improving overall system reliability and minimizing downtime or substandard performance. The method enables automatically discovering relationships between entities within an information technology environment and storing the relationships as relationship definitions, therefore making the overall system more robust and efficient. (See paragraphs [0002] , [0070], Tankersley)

Claim(s) 16-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over He (U.S. Patent App Pub 20200275313 in view of Guim Bernat (U.S. Patent App Pub 20210144517) in view of Marocchi (U.S. Patent App Pub 20140122721).

	Regarding claim 16,
He teaches a non-transitory computer-readable medium embodying a capacity management service executable in at least one computing device, wherein when executed the capacity management service causes the at least one computing device to at least: determine that a network function workload of a radio-based network operated by a cloud service provider on behalf of a customer has a lower priority in a first computing device than a workload; (See paragraphs 19, (cloud service provider) 23-24, He teaches determining lower priority loads or portions of loads)
He does not explicitly teach but Guim Bernat teaches transfer the network function workload to a second computing device; and (See paragraphs 1005, 1007, 1015, Guim Bernet teaches  transferring the network workload to another edge)
execute the second workload in the first computing device instead of the network function workload.  (See paragraphs 1005, 1007, 1015, Guim Bernet teaches  transferring the network workload to another edge and executing a second workload based on sla translations)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Guim Bernat with He because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Guim Bernat into He is that Guim Bernat teaches edge computing system improves the total cost of ownership, reduce an application and network latency for network back haul traffic and associated energy consumption, improve service capabilities, and compliance with security or data privacy requirements, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Guim Bernat)
He and Guim Bernat do not explicitly teach but Marocchi teaches that the second workload is a non-network function workload is prioritized over the network function load and allocating resources to this workload.(See paragraphs 23-26, 4, 3,  Marochhi teaches prioritizing non-network functions (emergency event over network functions and migrating resources to the non-network function workload))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Marochhi with He and Guim Bernat because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Marochhi into He and Guim Bernat is that Marochhi teaches the enables effectively supporting the cross jurisdictional mutual aid requests for exchanging signals related to the mutual aid resource requirements between the autonomous networks to effectively assign the appropriate priority to the mutual aid resource associated with the incident by using the communication devices when same policy charging and rules functions (PCRFs) are used by the CAD system, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Marochii)

	Regarding claim 17,
He and Guim Bernet and Marochii teaches the non-transitory computer-readable medium of claim 16, wherein the first computing device is at a cell site, and the second computing device is at a data center operated by the cloud service provider. (See paragraphs 22, 21, 15, 18, He teaches a cell cite and a cloud site for processing the data)

Regarding claim 18,
He and Guim Bernet and Marochii teaches the non-transitory computer-readable medium of claim 16, wherein when executed the capacity management service further causes the at least one computing device to at least: subsequently determine that the network function workload has a higher priority than the second workload based at least in part on a metric; (See paragraphs 85, 22, 13, He teaches executing the network function if it has a higher priority on the first device)
Guim Bernat further teaches transfer the transfer the network function workload from the second computing device to the first computing device; and (See paragraphs 1005, 1007, 1015, Guim Bernet teaches  transferring the network workload to another edge)
execute the network function workload in the first computing device instead of the second workload.   (See paragraphs 1005, 1007, 1015, Guim Bernet teaches  transferring the network workload to another edge and executing a second workload based on sla translations) See motivation to combine for claim 16.
He and Guim Bernat do not explicitly teach but Marocchi teaches that the second workload is a non-network function workload is prioritized over the network function load and allocating resources to this workload.(See paragraphs 23-26, 4, 3,  Marochhi teaches prioritizing non-network functions (emergency event over network functions and migrating resources to the non-network function workload))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Marochhi with He and Guim Bernat because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Marochhi into He and Guim Bernat is that Marochhi teaches the enables effectively supporting the cross jurisdictional mutual aid requests for exchanging signals related to the mutual aid resource requirements between the autonomous networks to effectively assign the appropriate priority to the mutual aid resource associated with the incident by using the communication devices when same policy charging and rules functions (PCRFs) are used by the CAD system, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Marochii)

	Regarding claim 19,
He and Guim Bernet and Marochii teaches the non-transitory computer-readable medium of claim 16, wherein the second workload is associated with another customer.  (See paragraphs 13, 41, 42, He teaches workloads are associated with a customer)
 *This claim is likely a design choice type claim which may not be given patentable weight.
He and Guim Bernat do not explicitly teach but Marocchi teaches that the second workload is a non-network function workload is prioritized over the network function load and allocating resources to this workload.(See paragraphs 23-26, 4, 3,  Marochhi teaches prioritizing non-network functions (emergency event over network functions and migrating resources to the non-network function workload))	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Marochhi with He and Guim Bernat because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Marochhi into He and Guim Bernat is that Marochhi teaches the enables effectively supporting the cross jurisdictional mutual aid requests for exchanging signals related to the mutual aid resource requirements between the autonomous networks to effectively assign the appropriate priority to the mutual aid resource associated with the incident by using the communication devices when same policy charging and rules functions (PCRFs) are used by the CAD system, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Marochii)

	Regarding claim 20,
He and Guim Bernet and Marochii teaches the non-transitory computer-readable medium of claim 16, wherein when executed the capacity management service further causes the at least one computing device to at least transfer the second workload from a third computing device to the first computing device in order to improve a latency performance of the second workload. .(See paragraphs 21, 41, 80, He teaches transferring load from third and first device)
*This claim is likely a intended use claim or a claim which has intended use limitations which may not be given patentable weight.
He and Guim Bernat do not explicitly teach but Marocchi teaches that the second workload is a non-network function workload is prioritized over the network function load and allocating resources to this workload.(See paragraphs 23-26, 4, 3,  Marochhi teaches prioritizing non-network functions (emergency event over network functions and migrating resources to the non-network function workload))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Marochhi with He and Guim Bernat because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Marochhi into He and Guim Bernat is that Marochhi teaches the enables effectively supporting the cross jurisdictional mutual aid requests for exchanging signals related to the mutual aid resource requirements between the autonomous networks to effectively assign the appropriate priority to the mutual aid resource associated with the incident by using the communication devices when same policy charging and rules functions (PCRFs) are used by the CAD system, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Marochii)

Claims 21-25 list all the same elements of claims 16-20, but in method form rather than medium form.  Therefore, the supporting rationale of the rejection to claims 16-20 applies equally as well to claims 21-25.  
	Regarding claim 26,
He and Guim Bernet and Marochii teaches the computer-implemented method of claim 21, wherein the first computing device is at a location of a customer.  .(See paragraphs 14-16, He teaches the computing device could be a client location ie a client device)

	Regarding claim 27,
He and Guim Bernet and Marochii teaches the computer-implemented method of claim 21, wherein the network function workload comprises a workload from at least one of: a User Plane Function (UPF), an Access and Mobility Management Function 
(AMF), or a Session Management Function (SMF).  (See paragraphs 25, 47, 48, He teaches UPF, SMF, and AMF)

	Regarding claim 28,
He and Guim Bernet and Marochii teaches teach the computer-implemented method of claim 21, further comprising receiving a specification by the customer of a priority of the second function workload.  (See paragraphs 41, 71, He teaches customer priority needs)
He and Guim Bernat do not explicitly teach but Marocchi teaches that the second workload is a non-network function workload is prioritized over the network function load and allocating resources to this workload.(See paragraphs 23-26, 4, 3,  Marochhi teaches prioritizing non-network functions (emergency event over network functions and migrating resources to the non-network function workload))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Marochhi with He and Guim Bernat because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Marochhi into He and Guim Bernat is that Marochhi teaches the enables effectively supporting the cross jurisdictional mutual aid requests for exchanging signals related to the mutual aid resource requirements between the autonomous networks to effectively assign the appropriate priority to the mutual aid resource associated with the incident by using the communication devices when same policy charging and rules functions (PCRFs) are used by the CAD system, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Marochii)

	Regarding claim 29,
He and Guim Bernet and Marochii teaches teach the computer-implemented method of claim 21, further comprising sending an alert to the customer in response to a metric associated with the network function workload or the second workload meeting a threshold. (See paragraphs 71, 80, 81, He teaches  sending customer alerts)
He and Guim Bernat do not explicitly teach but Marocchi teaches that the second workload is a non-network function workload is prioritized over the network function load and allocating resources to this workload.(See paragraphs 23-26, 4, 3,  Marochhi teaches prioritizing non-network functions (emergency event over network functions and migrating resources to the non-network function workload)) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Marochhi with He and Guim Bernat because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Marochhi into He and Guim Bernat is that Marochhi teaches the enables effectively supporting the cross jurisdictional mutual aid requests for exchanging signals related to the mutual aid resource requirements between the autonomous networks to effectively assign the appropriate priority to the mutual aid resource associated with the incident by using the communication devices when same policy charging and rules functions (PCRFs) are used by the CAD system, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Marochii)
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Assuncao, U.S. Patent App 20130132971, teaches a shared resource system, method of updating client displays and computer program products therefor. At least one client device locally displays activity with resources shared with the client device. A management system on provider computers that is providing resources shared by the client devices selectively generates prioritized display updates. The management system provides updates to respective client devices according to update priority. Updates may also be ordered for network load balancing.
2. Kim, U.S. Patent App 20150046600, teaches a method of distributing data in a hybrid cloud environment is provided. The method includes receiving a request to execute a service from a client, analyzing service use pattern information of the client based on the received request to execute the service, estimating a work load of the service by using the analyzed service use pattern information, and distributing data related to the service based on the estimated work load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444